UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6766


ZACKARY ALLEN BLANKENSHIP,

                Plaintiff – Appellant,

          v.

LIEUTENANT SETZER, Supervisor at the Jail; SERGEANT LAWS,
Supervisor at Jail; SERGEANT SMITH, Supervisor at Jail;
STAFF SERGEANT CARSWELL, Supervisor at the Jail,

                Defendants – Appellees,

          and

MAJOR BILLY BOWMAN, Administrator at the Jail,

                Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:15-cv-00126-FDW)


Submitted:   March 6, 2017                  Decided:     March 16, 2017


Before GREGORY,   Chief   Judge,   and   TRAXLER   and   WYNN,   Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


David M. Shapiro, NORTHWESTERN PRITZKER SCHOOL OF LAW, Chicago,
Illinois; Ameri R. Klafeta, EIMER STAHL LLP, Chicago, Illinois,
for Appellant. Sean F. Perrin, WOMBLE CARLYLE SANDRIDGE & RICE,
LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        Zackary      Allen     Blankenship       appeals      the    district       court’s

grant of summary judgment in favor of the Defendants in his

civil       action.      Blankenship        sued    Sergeant        Ginger     Laws    and

Sergeant      Josh     Smith,    officers     at   the     Burke     Catawba    District

Confinement       Facility       (“Burke-Catawba”),           alleging       that     their

refusal to permit him to carry his Bible on the transport van to

Catawba County Jail (“County Jail”) interfered with the practice

of his religion. 1        Defendants moved for summary judgment prior to

discovery, arguing that their actions were reasonably related to

a    legitimate         governmental        interest.               With     regard     to

Blankenship’s First Amendment claim, the district court granted

Defendants’ motion, concluding that Defendants’ actions survived

rational       basis     review.        The      court     also      determined       that

Blankenship had not alleged a claim under the Religious Land Use

and Institutionalized Persons Act (RLUIPA), 42 U.S.C. §§ 2000cc

to   2000cc-5        (2012),    and   that,      even    if    he    had,    Defendants’

actions did not impose a substantial burden on Blankenship’s

religious exercise. 2            On   appeal,      Blankenship argues that the



        1
       Blankenship’s complaint contained other causes of action
against other staff members, but he does not pursue those claims
on appeal.
        2
       The complaint was filed on a prison-issued form for
actions filed under 42 U.S.C. § 1983 (2012).    The form states
that the complainant “MAY, BUT NEED NOT, GIVE LEGAL ARGUMENTS OR
(Continued)
                                             3
district court erred in granting summary judgment in favor of

Defendants    with      respect    to   his      First   Amendment   and    RLUIPA

claims.    We vacate the district court’s judgment and remand for

further proceedings.

     “We review the district court’s grant of summary judgment

de novo, applying the same standard as the district court . . .

[and] construing the evidence in the light most favorable to

. . . the non-movant[s].”           Walker v. Mod-U-Kraf Homes, LLC, 775
F.3d 202, 207 (4th Cir. 2014).                 Summary judgment is appropriate

if “there is no genuine dispute as to material fact and the

movant is entitled to judgment as a matter of law.”                        Fed. R.

Civ. P. 56(a).

     We conclude that Blankenship adequately alleged a RLUIPA

claim.     Blankenship’s pro se complaint must be afforded liberal

interpretation.      Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam).     In his complaint, Blankenship averred that Defendants

refused to allow him to take his Bible on the transport van on

several    trips   to     the     County   Jail,     and   that   those    actions

violated his exercise of religion.                These facts, along with the




CITE ANY CASES OR STATUTES.”   (J.A. 7).   Blankenship’s failure
to cite RLUIPA in that complaint cannot defeat his claim; this
is especially so because the facts supporting a RLUIPA claim are
in the complaint, and Blankenship cited RLUIPA in his response
to the Defendants’ answer.



                                           4
grievances he attached to the complaint, gave Defendants fair

notice   that     Blankenship          was       alleging         a    RLUIPA       claim.        See

Weidman v. Exxon Mobil Corp., 776 F.3d 214, 222 (4th Cir. 2015)

(discussing fair notice).

       Turning to Blankenship’s substantive RLUIPA claim, see 42

U.S.C.    § 2000cc-1(a),             it     is       undisputed          that       Blankenship’s

activities qualify as religious exercise and that he sincerely

holds his beliefs.              See Holt v. Hobbs, 135 S. Ct. 853, 862

(2015)   (describing           plaintiff’s           initial          burden).           Thus,    the

burden shifts to Defendants to show that that the challenged

policy    “[is]       in   furtherance               of    a      compelling        governmental

interest[]      and    .   .     .    [is]       the      least       restrictive         means    of

furthering that compelling governmental interest.”                                   Id. at 863;

see    Lovelace       v.   Lee,       472 F.3d 174,       187    (4th    Cir.        2006)

(discussing substantial burden).                          Therefore, the only issue on

appeal   is   whether       Defendants’              actions       substantially           burdened

Blankenship’s         exercise        of      religion            and,       if     so,     whether

Defendants met their burden of proof.

       Defendants did not permit Blankenship to bring his Bible

with him during transport to County Jail.                                   Although the drive

from   Burke-Catawba        to       County      Jail       is    one       hour    in    duration,

Blankenship spent 3 to 4 days at County Jail during each of his

three visits.         Thus, he was deprived of his personal Bible for



                                                 5
10    days   in    total. 3        Because          Blankenship      asserted     that    his

religion     requires        him    to     read      and     study   the    Bible     daily,

deprivation of a Bible for longer than a period of 24 hours

forced him        to   modify      his    behavior         and   violate    his   religious

beliefs in order to attend his mandatory court dates.                               See id.

Viewing the record in the light most favorable to Blankenship,

Defendants placed a substantial burden on the exercise of his

religion.        Id.

       Although Defendants’ asserted security interest in banning

nonlegal items on the transport van constitutes a compelling

governmental interest, Jehovah v. Clarke, 798 F.3d 169, 178 (4th

Cir. 2015), cert. denied, 136 S. Ct. 1829 (2016), we cannot

conclude on the present record that the policy is the least

restrictive means available to achieve that interest.

       Blankenship      proposed         alternative        means    of    protecting    the

health     and    safety     of    individuals         during     transport,      including

having guards search his Bible or placing nonlegal materials in

the    front      of   the    van        away       from    prisoners.        Given      that

Burke-Catawba allows legal papers on the transport van but does

not allow any nonlegal papers, it is reasonable to infer that

       3
       We recognize that Blankenship’s own statements do not
clearly establish whether he had access to a Bible while held at
County Jail. However, interpreting the facts in the light most
favor to Blankenship, he did not have access to a Bible during
his time at County Jail.



                                                6
Burke-Catawba         conducts       at     least          a    cursory       search    of     any

materials       that     prisoners          bring          onto     the       transport        van.

Defendants’         evidence       does     not       explain       how       the     burden    of

searching       a    Bible    would       significantly            add    to    the     time    or

resources       expended       during       the       search       process.            Moreover,

Defendants        offered     no     evidence         that      Blankenship’s          remaining

proposal was not viable, and Defendants did not “even assert

that the [p]olicy was the least restrictive means of furthering

the identified compelling interests.”                           Couch v. Jabe, 679 F.3d
197, 204 (4th Cir. 2012).                  Defendants have therefore failed to

offer     sufficient         proof     that          the       policy     banning       nonlegal

materials on the transport van was the least restrictive means

available to ensure safety.                Id.

        Turning      next    to     Blankenship’s              First     Amendment       claims,

prisoners       maintain     their        constitutional           right       to    freedom    of

religion.           O’Lone   v.    Estate        of    Shabazz,         482 U.S. 342,    348

(1987).     Thus, “reasonable opportunities must be afforded to all

prisoners to exercise the religious freedom guaranteed by the

First     and       Fourteenth      Amendments         without          fear    of     penalty.”

Cruz v.    Beto,       405 U.S. 319,    322      n.2        (1972).       Consequently,

states may not adopt “policies that impose a substantial burden

on a prisoner’s right to practice his religion.”                                Wall v. Wade,

741 F.3d 492, 498 (4th Cir. 2014).                              “However, free exercise



                                                 7
restrictions          that        are      reasonably          adapted        to     achieving       a

legitimate penological objective are permissible.”                                  Id. at 499.

       In determining whether such a policy passes constitutional

muster, we apply the test developed in Turner v. Safley, 482
U.S. 78,    89-92        (1987)        (setting        forth      four     factors         courts

consider in analyzing First Amendment claim).                                      See Wall, 741
F.3d at 499.              Although we conclude that—on the present record—

all but the first Turner factor weigh in favor of Blankenship,

we recognize that further discovery may well demonstrate that

there are no practical alternatives to the challenged policy and

that     Blankenship’s            proposed           alternatives      are         not    feasible.

However, Defendants have not yet presented any such evidence.

       Furthermore,          we       do   not       believe    that     the       constitutional

violation was de minimis.                      The “de minimis . . . threshold is

intended       to    weed       out     only     inconsequential         actions,”            Hill   v.

Lappin, 630 F.3d 468, 472-73 (6th Cir. 2010) (internal quotation

marks     omitted).               Given        the       importance      of        the    Bible      to

Christianity         and     Blankenship’s            religious     practice,            the   burden

placed    on        him    by     Defendants’            actions   significantly               impeded

Blankenship’s ability to practice his religion for several days

at a time.           See Sutton v. Rasheed, 323 F.3d 236, 257 (3d Cir.

2003).          Therefore,            Defendants’           actions      cannot          be    deemed

inconsequential.



                                                     8
     Accordingly, we vacate the district court’s judgment and

remand for further proceedings consistent with this opinion.              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                    VACATED AND REMANDED




                                      9